DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  The term "protector" is extremely broad and does not clarify what components are being protected or what kind of protection is being provided. Examiner recommends amending claim language to clarify the "protector" is a bumper for preventing impacts to improve claim language. Further, the claim limitation "located between the middle part and the back part" is unclear since applicant's figure 7 and specification indicate the parts abut one another with no space between them for the protector. Examiner recommends amending language to specify the protector is located at the point where the middle part and back part meet to more accurately reflect applicant's invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9¸the limitation “protrude out of a bottom surface of the middle part” renders the claim indefinite. Applicant’s figure 7 indicates the protector is protruding from a side surface and not the bottom surface as recited in the claim language. It is unclear how the protector can protrude out of the bottom surface as claimed when reviewing the specification and figures. Examiner suggests amending language to “extends below a bottom surface of the middle part” to more accurately describe applicant’s invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zani et al. (US 2017/0027073 A1).
Regarding claim 1, Zani teaches a storage chassis comprising a base (Zani 1) comprising a bottom plate (Zani 12), a top plate (Zani 17), and a pair of side plates (Zani 11). The front and rear sides of the bottom plate are opposite to one another, and the top and bottom plates are opposite one another (see Zani figure 4).  Zani further teaches a plurality of storage sub-assemblies (Zani 31 and 32) disposed between the side plates and a plurality of partitions (see Zani figure 5) disposed between the side plates, configured to separate the storage sub-assemblies. Examiner notes that storage sub-assembly has been used broadly in the claim and therefore Zani’s I/O modules which store a plurality of components have been interpreted as storage sub-assemblies.
Regarding claim 2, Zani as applied to claim 1 further teaches each of the subassembly comprises a storage cage (see annotated figure), a fan cage (see annotated figure), and a plurality of storage connectors (Zani [0122]) where components (Zani 312) stored within are connected.

    PNG
    media_image1.png
    474
    601
    media_image1.png
    Greyscale

Zani figure 7 (annotated)
Regarding claim 3, Zani as applied to claim 2 further discloses the storage sub-assemblies comprise a circuit board (Zani [0121]) disposed on the storage cage. Examiner notes that Zani uses the term adapter plate but also discloses the adapter plate is electrically connected to the extraction portion 21 and therefore has circuitry and must be a circuit board.
Regarding claim 4, Zani as applied to claim 3 further teaches each of the storage sub-assemblies further comprises a front part (Zani 3113), a back part (Zani 3114) and a middle part located between the two, a plurality of signal connectors (Zani 3122) located in the front part (see Zani figure 8), and the plurality of storage connectors are located in the middle part (see Zani figure 8) and the fan cage is located at the back part (see Zani figure 7). Examiner notes that the storage connectors are connected to the PCIE cards 312 located in the middle part and therefore the connectors must also be located in the middle part.
Regarding claim 8, Zani as applied to claim 4 further teaches the storage assemblies further comprise a protector (see annotated figure) disposed on a step surface (see annotated figure) located where the middle part and back part meet. Examiner notes that Zani’s protector will isolate other electronics from vibrations from the fans thus functioning as a protector. Examiner notes that based on applicant’s specification there is no space between the middle part and rear part and that the step is located at the point where the two parts meet (see Applicant’s figure 7) and in applying art has been interpreted the same way.

    PNG
    media_image2.png
    667
    830
    media_image2.png
    Greyscale

Zani figure 8 (annotated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zani et al. (US 2017/0027073 A1) as applied to claim 4 above, and further in view of Schuette et al. (US 2016/0103472 A1).
Regarding claim 5, Zani as applied to claim 4 teaches that power is delivered to the storage sub assembly through the back plate (Zani 2) at the rear part of the storage sub assembly.
However, Schuette teaches a storage chassis comprising a plurality of modular circuit boards (Schuette 320a-320i) for mounting various types of data storage devices to meet users needs. Each of the modular circuit boards comprises both male power connectors (Schuette 385) and female power connectors (Schuette 380) for connecting to each other to provide power to all of the boards in the modular assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zani’s storage chassis to utilize Schuette’s teaching of modular circuit boards with power connectors on each board to allow customizable assemblies of boards for different storage requirements. Examiner notes that having a plurality of boards with power connectors in the middle part will inherently have power connectors in the middle part.
Allowable Subject Matter
Claims 6, 7, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current Prior art of record fails to teach a power distribution board disposed at the bottom plate as recited in claim 6 and it's dependent claims and is further silent regarding the recited positioning of the protector recited in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al. (US 2015/0171750 A1). Sorenson III et al. (US 8,929,024 B1), Shinsato et al. (US 2013/0050955 A1), Zhang (US 8,373,983 B2), and Chien et al. (US 2012/0250247 A1) each teach a storage chassis that includes some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762